          Case 1:20-cv-06258-ER Document 39 Filed 11/19/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

KAITLYN RAMIREZ,

                                     Plaintiff,

                       - against -                                            ORDER

TEMIN & COMPANY, INC. and DAVIA TEMIN,                                   20 Civ. 6258 (ER)

                                     Defendants.



Ramos, D.J.:


       Plaintiff filed the instant suit on August 7, 2020, Doc. 1, attaching Defendants’ internal

procedural manual (the “Document”) as an exhibit to her Complaint, Doc. 1-2. On August 27,

2020, Defendants filed a letter motion seeking to redact portions of the Complaint and seal the

Document. Doc. 6. On November 18, 2020, the Court issued an order denying in part and granting

in part Defendants’ letter motion. Doc. 37. In that order, the Court sealed the Complaint and

Document, and directed Plaintiff to file a redacted copy of the Complaint and Document. Id. at

15–16. On November 19, 2020, Defendants filed a letter noting that three documents currently

viewable by the public on the docket quoted, referenced, or included portions of the Complaint

and Document that the Court directed Plaintiff to redact. Doc. 38 (citing Docs. 16 at 7–9, 25 at 4–

6, and 25-1).

       Accordingly, the Clerk of Court is respectfully directed to seal Docs. 16, 25, and 25-1, such

that access is restricted to the Court and the attorneys of record on ECF. By November 24, 2020,

Plaintiff is directed to file copies of those documents, with redactions to the portions that quote,
          Case 1:20-cv-06258-ER Document 39 Filed 11/19/20 Page 2 of 2




reference, or include portions of the Complaint and Document that the Court ordered to be redacted

in its November 18, 2020 order.



It is SO ORDERED.

Dated:    November 19, 2020
          New York, New York

                                                            _______________________
                                                            Edgardo Ramos, U.S.D.J.




                                                2
